Name: Council Regulation (EEC) No 3529/80 of 22 December 1980 opening, allocating and providing for the administration of a Community tariff quota for liqueur wines falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Cyprus (1981)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 370/50 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3529/80 of 22 December 1980 opening, allocating and providing for the administration of a Community tariff quota for liqueur wines falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Cyprus ( 1981 ) Whereas it is in particular necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , having regard to the above principles , the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas , in order to reflect as accurately as possible the true trend of the market in the products in question, such allocation should be in proportion to the requirements of the Member States , calculated by reference to the statistics for imports of the products in question from Cyprus over a representative reference period and also to the economic outlook for the quota period concerned ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the provisions of the Supplementary Protocol to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus (') will lapse on 31 December 1980 ; Whereas , pending the entry into force of a new Protocol , it is necessary to extend the arrangements which the Community applies to trade with Cyprus within the context of the association with that country ; Whereas the abovementioned Supplementary Protocol , as supplemented by the Protocol of Adapt ­ ation to take account of the accession of the Hellenic Republic to the Community, provides for the opening of an annual Community tariff quota of 250 000 hectolitres of liqueur wines , falling within subheading ex 22.05 C of the Common Customs Tariff and orig ­ inating in Cyprus , at rates of customs duty equal to 30 % of the Common Customs Tariff ; Whereas entry under the above Community tariff quota must be conditional on the wines being described as 'liqueur wines' in the V.I.I document provided for in Regulation (EEC) No 2115 /76 (2); Whereas the wines in question are subject to compliance with the free-at-frontier reference price ; whereas , in order that such wines may benefit from this tariff quota , Article 18 of Regulation (EEC) No 337 /79 (3), as last amended by Regulation (EEC) No 459/80 ( 4), must be complied with ; Whereas , however, neither Community nor national statistics showing the breakdown for the products in question are available and no reliable estimates of future imports can be made ; whereas , in these circumstances , the quota should be allocated in initial shares on the basis of the likely demand for these products on the markets of the various Member States ; Whereas , in order to take into account import trends for the products concerned in the various Member States , the quota volume should be divided into two instalments , the first being shared among the Member States and the second constituting a reserve to cover at a later date the requirements of Member States which have used up their initial quota shares ; whereas , in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should , under present circumstances , be fixed at 85 % of the quota volume ; Whereas the Member States ' initial shares may be used up at different times ; whereas , in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost used up, and repeated as many times (') OJ No L 172 , 28 . 6 . 1978 , p . 2 . ( 2 ) OJ No L 237 , 28 . 8 . 1976 , p . 1 . O OJ No L 54 , 5 . 3 . 1979 , p . 1 . ( 4 ) OJ No L 57 , 29 . 2 . 1980 , p . 32 . 31 . 12 . 80 Official Journal of the European Communities No L 370/51 of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the administration of the quota shares allocated to that economic union may be carried out by any one of its members , as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission, and the latter must be in a position to monitor the extent to which the quota volume has been used up and to inform the Member States thereof ; HAS ADOPTED THIS REGULATION :Whereas , if at a given date in the quota period a sub ­ stantial quantity remains unused in any Member State , it is essential that that Member State should return a significant proportion to the reserve , to prevent a part of any Community quota from remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy Article 1 1 . From 1 January to 31 December 1981 , Common Customs Tariff duties in respect of the following products originating in Cyprus shall be suspended at the levels shown below within the limits of a Community tariff quota of 250 000 hectolitres : CCT heading No Description Rate ofduty 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : C. Other 1 II . Of an actual alcoholic strength by volume exceeding13 % vol but not exceeding 15 % vol, in containersholding : ex a) Two litres or less :  Liqueur wines of an actual alcoholic strength by volume of 15 % vol 5 ¢ 0 ECU per hi ex b) More than two litres :  Liqueur wines of an actual alcoholic strength by volume of 1 5 % vol 3 ¢ 9 ECU per hi 3 ¢ 9 ECU per hi III . Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol , in containers holding : a) Two litres or less : ex 2 . Other :  Liqueur wines 6 ¢ 1 ECU per hi l b) More than two litres : ex 3 . Other : l l  Liqueur wines 5 ¢ 0 ECU per hi IV. Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 °/q vol , in containers holding : a) Two litres or less : ex 2 . Other :  Liqueur wines 6 ¢ 9 ECU per hi I b) More than two litres : I ex 3 . Other :  Liqueur wines 6-9 ECU per hi No L 370/52 Official Journal of the European Communities 31 . 12 . 80 down in paragraph 1 , draw a third share equal to 7 ¢ 5 % of its initial share , rounded up where necessary to the next unit . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third . This process shall continue until the reserve is used up . Within the limits of this tariff quota , Greece shall apply duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and the Protocol of Adaptation . 2 . The admission of these wines under the tariff quota shall be conditional on their being described in the V.I.I document provided for in Regulation (EEC) No 2115 /76 as 'liqueur wines'. 3 . The wines in question shall be subject to compliance with the free-at-frontier reference price . In order that such wines shall benefit from this tariff quota Article 18 of Regulation (EEC) No 337/79 must be complied with . Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments . 2 . The first instalment, amounting to 212 060 hectolitres , shall be allocated among the Member States ; the shares , which subject to Article 5 shall be valid until 31 December 1981 , shall be as follows : 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there is reason to believe that those might not be used up . It shall inform the Commission of its reasons for applying this paragraph . Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 December 1981 .(hectolitres) 2 000 2 000 4 000 20 20 2 000 20 202 000 Benelux Denmark Germany Greece France Ireland Italy United Kingdom Article 5 Member States shall return to the reserve, not later than 1 October 1981 , the unused portion of their initial share which, on 15 September 1981 , is in excess of 20 % of the initial volume . They may return a larger quantity if there are grounds for believing that such portion may not be used in full . &gt; Each Member State shall , not later than 1 October 1981 , notify the Commission of the total quantities of the products in question imported up to 15 September 1981 and charged against the Community quota, and of any quantities of the initial shares returned to the reserve . 3 . The second instalment, amounting to 37 940 hectolitres , shall constitute the reserve . Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 (2), or 90 % of that share minus the portion returned to the reserve where Article 5 is applied , has been used up, then to the extent permitted by the amount of the reserve that Member State shall forthwith , by notifying the Commission, draw a second share equal to 15 % of its initial share , rounded up where necessary to the next unit . 2 . If, after one of its initial shares has been used up, 90 % or more of the second share drawn by a Member State has been used up, then, to the extent permitted by the amount of the reserve , that Member State shall , in accordance with the conditions laid Article 6 The Commission shall keep an account of the shares opened by Member States in accordance with Articles 2 and 3 and shall , as soon as it is notified , inform each Member State of the extent to which the reserve has been used up . It shall inform the Member States , not later than 5 October 1981 , of the amount in the reserve after quantities have been returned pursuant to Article 5 . 31 . 12 . 80 Official Journal of the European Communities No L 370/53 The Commission shall ensure that any drawing which uses up the reserve is limited to the balance available , and to this end shall indicate the amount thereof to the Member State which makes such last drawing . Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . The Member States shall ensure that importers of the products in question established in their territory have free access to the shares allocated to them. 3 . The extent to which a Member State has used up its share shall be determined on the basis of imports of the products in question entered with the customs authorities for free circulation . Article 8 At the request of the Commission, the Member States shall inform it of imports of the products concerned actually charged against their shares . Article 9 The Member States and the Commission shall cooperate closely in order to ensure that this Regu ­ lation is complied with . Article 10 ' \ This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER